Title: To Thomas Jefferson from Lucy Paradise Barziza, 3 March 1789
From: Barziza, Lucy Paradise
To: Jefferson, Thomas



Sir
Bergamo March 3d. 1789.

I take this opportunity of your polite offer, of your letter dated 24 Decbr. in continuing in correspondence with you; now that I find myself recovered from a long indisposition, before and following my Lying which has been of a Girl, who is in perfect health.—The critical situation in which My parents find themselves: Worse as you have told me in your letter, than what they have made me believe has afflicted me to the last degree, and so much that according to the causes that has produced it and still existing, the causes ought to last, and always be more allarming.—Among the occations of all the disorders of fortune, and embarassaments in which at present they find themselves, there is no doubt, but that it is caused from the great complaisance that my father has had for my mother in letting her meddle in affairs which is not beloning to her and consulting her, upon things that she cannot know and that, by the by, belongs to him to conduct.—Altho I love, and esteem, my mother I know that she is not one of those scarce women of genius that is capable to regulate affairs that Providence, and society, has put into the hands of men.—For my part I own that we are made but for little things and our employments ought to extend at the furthest to the interiour economy and polacy of the family, and the care of our Children when they are little.—I suppose in consequence to what you tell me, and from what I have learnt by a letter from my Mother, and again by the silence kept by Count Barziza after his return from Paris, that the object by which we all conducted Count Barziza to accompany My Parents in so horrible a season, and all the troubles and expenses which we  have made him suffer, and go thro, are all come to nothing, and perhaps has given him some great displeasure. I own to you I had a great deal of trouble in letting him go; knowing the character of my Parents; but as Count Barziza did not engage himself in their affairs, but after the strongest sollicitations we all made him, and after the most blind confidence that he shewed them I hoped that he would have succeeded in his enterprise; and as the project that they made here, was a project not only long ago examined and liked by my father; but also advised by Mr. Short who found himself with us at that time, in short the only thing that could become proper, in their present situation and that to come; and I was in hopes that this project would have been subdued and managed by your wisdom, and prudence. And I could not doubt but that it could have succeeded.—The thing is gone otherwise, and it is a new benefit I recieve from My Parents; after all that they have made me suffer, and which many people are witness of. In London before, and after my Marriage they always decieved me with their promisses and which has not been followed by the effects.—Sir My History is sole and one cannot find a second case. Noble Witnesses of the conduct of Count Barziza, and Myself, towards My Parents, and of theirs towards us are in London. Lord MacDonall, Doctor Bancroft, Count Soderini and a thousand others and in Italy all that know us.—I hope that we shall not let ourselves be decieved for the future, and as thank God we shall never be in want of them, we shall carry in peace what they have made us suffer.—You Sir are a just man and I flatter Myself that weighing your judgement, and giving to all ones merit, you would continue your goodness and have us in consideration for all the good that you can do us being assured that we shall be truly grateful.—My Father is a cordial Man; but from his Weakness is not master of himself; My Mother is also cordial but her head betrays her; My Father saiys she is mad; but on relying himself entirely upon her; What is he himself?—I beg you Sir to excuse the heat with [which] I write, but if on the parts of My Marriage I have reason to thank the Almighty; on the Part of My Parents I have reason to be Overwhelmed.—In this circumstance there remains with me, a confidence in your goodness and protection; be towards My Parents whom I have at heart, be towards us to whom I recommend myself in being Sir Your obedient Servant,

Lucy Barziza

